UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7803



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD DEVON SINGLETARY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-314; CA-03-240-1)


Submitted:   February 6, 2004          Decided:     February 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Edward Devon Singletary, Appellant Pro Se. Robert Albert Jamison
Lang, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Edward Devon Singletary seeks to appeal the district

court’s order denying his motion filed pursuant to 28 U.S.C. § 2255

(2000).          In civil actions in which the United States or an officer

or agency thereof is a party, all parties are accorded sixty days

after the entry of the district court’s final judgment or order to

note an appeal, see Fed. R. App. P. 4(a)(1)(B), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                       These

time periods are “mandatory and jurisdictional.”                  Browder v. Dir.,

Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

                  The district court’s order was entered on the docket on

July       29,    2003.    Singletary      signed    his   notice   of   appeal    on

October 27, 2003, the envelope was postmarked on November 3, 2003,

and the notice was filed in the district court on November 6, 2003.

Singletary stated in his notice of appeal that he did not receive

notice of the district court’s denial of his § 2255 motion until

October 15, 2003.          We construe Singletary’s statement as a motion

to extend the appeal period under Fed. R. App. P. 4(a)(5).*                       See

Washington         v.   Bumgarner,   882    F.2d    899,   901   (4th   Cir.   1989);

Myers v. Stephenson, 781 F.2d 1036, 1038-39 (4th Cir. 1986).


       *
      Singletary may not benefit from Rule 4(a)(6) because he dated
his notice of appeal more than seven days after he received notice
of the district court’s judgment.

                                           - 2 -
           So construed, the motion for an extension of time was

received in the district court shortly after expiration of the

period provided in Rule 4(a)(5).   Under Fed. R. App. P. 4(c)(1) and

Houston v. Lack, 487 U.S. 266 (1988), the notice is considered

filed as of the date Singletary properly delivered it to prison

officials for mailing to the court.    The record does not reveal if

or when Singletary complied with the requirements of Fed. R. App.

P. 4(c)(1).

           Accordingly, we remand the case for the district court to

obtain this information from the parties and to determine whether

the motion for an extension of time was timely under Rule 4(c)(1)

and Houston v. Lack.    If the district court determines that the

motion was timely filed, the court then should determine whether

Singletary has shown excusable neglect or good cause warranting an

extension of the appeal period pursuant to Rule 4(a)(5).         We

express no opinion regarding the timeliness of the motion or

whether Singletary has made the requisite showing under Rule

4(a)(5).   The record, as supplemented, will then be returned to

this court for further consideration.



                                                           REMANDED




                               - 3 -